Title: To George Washington from John Kilby Smith, 7 January 1791
From: Smith, John Kilby
To: Washington, George



New Glocester [District of Maine] Jany 7th 1791
May it please Your Excellency

Haveing had the honor of serveing under you through the whole of the late War, I have presumed to take liberty to address your Excellency on the following subject.
By the late arrangement of the Militia by Congress, it appears that Inspectors of the same are to be appointed in the several Districts throughout the States.
Permit me Sir—to offer my service to fill said Office in the District of Main, state of Massachusetts: should it be consistant with your pleasure and the Public Good. With great respect & esteem Your Excellencys Most Obedient Humble Servent

John Kilby Smith

